Citation Nr: 0929225	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  03-29 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin rash of the body.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1968 to May 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In January 2007, the Veteran and his wife testified at a 
Travel Board hearing in front of the undersigned Veterans Law 
Judge.  The transcript of the hearing has been reviewed and 
is associated with the claims file.

In April 2007, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further notification, 
development, and readjudication of the claim.  The requested 
action has been completed, and the case has been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.	In its June 1996 rating decision, the RO denied the 
Veteran's claim because he was not diagnosed with 
chloracne and his service medical records are negative for 
any complaint, finding, or treatment for a skin condition 
with the exception of athlete's foot and tinea pedis.  The 
Veteran did not appeal the decision, and it became final.

2.	Evidence received subsequent to the June 1996 rating 
decision does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.	The June 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995).  
2.	New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a skin rash 
of the body is not reopened.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.159, 20.1103 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the Secretary eliminated the 
element that requires the claimant to provide any evidence in 
his or her possession that pertains to the claim during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

After the Board's remand, the AMC sent the Veteran a VCAA 
notice letter in May 2007 describing what the evidence must 
show to establish entitlement to service connection for his 
claimed disorder and described the types of evidence that the 
Veteran should submit in support of his claim.  The AMC also 
explained what evidence VA would obtain and make reasonable 
efforts to obtain on the Veteran's behalf in support of the 
claim.  The May 2007 notice letter also addressed the 
elements of degree of disability and effective date.  

In particular regard to additional notice requirements 
relevant to the Veteran's request to reopen his claim, the 
Board notes that the AMC explained in the May 2007 VCAA 
notice that the Veteran's claim was previously denied, he was 
notified of the decision, and that the decision had become 
final.  The AMC also explained that VA needed new and 
material evidence in order to reopen the Veteran's claim.  
The AMC defined new and material evidence as evidence 
submitted to VA for the first time that pertained to the 
reason the claim was previously denied and raised a 
reasonable possibility of substantiating the claim.  The AMC 
further explained that the Veteran's claim was previously 
denied because there was no evidence to show the Veteran has 
a chronic skin rash related to service.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).      

The Board further notes that the Veteran was provided with a 
copy of the April 2002 rating decision, the September 2003 
Statement of the Case (SOC), and the September 2005 and March 
2009 Supplemental Statements of the Case (SSOC), which 
cumulatively included a discussion of the facts of the claim, 
notification of the basis of the decision, a description of 
the pertinent laws and regulations, and a summary of the 
evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  
To fulfill its statutory duty to assist, the Board notes that 
available service treatment records and post-service 
treatment records identified as relevant to the Veteran's 
claim are associated with the claims folder to the extent 
possible.  The record also includes the Veteran's Social 
Security Administration records. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  VA is not required to provide a claimant an 
examination with a request to reopen a previously denied 
claim until and unless new and material evidence has been 
submitted.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  

New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for a skin rash of the body.  His original 
claim arose from a March 1996 Agent Orange examination and 
was denied in a June 1996 rating decision that became final.  
In that decision, the RO framed the issue as entitlement to 
service connection for chloracne as a result of exposure to 
herbicides.  After conceding exposure to Agent Orange, the RO 
denied the Veteran's claim because his service treatment 
records were negative for any complaint, finding, or 
treatment for a skin condition except athlete's foot on his 
entrance examination and tinea pedis on his discharge 
examination.  The RO also noted that the Veteran was 
diagnosed with chronic pruritic dermatitis and not chloracne 
at that time.  Instead of appealing this decision, the 
Veteran filed a claim for a "new disability," a skin rash 
all over his body, in November 2001.  The RO determined that 
this was actually a request to reopen the Veteran's 
previously denied claim for chloracne and denied the claim, 
this time, because there was no objective evidence that the 
Veteran had a skin rash during service.  In his notice of 
disagreement, the Veteran asserted that his claim was not one 
for chloracne but was instead a new claim based on exposure 
to diseases, insects, and bad water in Vietnam.  Then, in a 
September 2003 SOC and a September 2005 SSOC, the RO again 
found that the Veteran did not submit new and material 
evidence sufficient to reopen his claim.  The Veteran 
appealed the decision, and the Board remanded the claim to 
the RO in April 2007 for issuance of proper VCAA notice and 
other development before the RO denied the claim again in 
March 2009. 

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for 
a skin rash of the body.  This claim is based upon the same 
factual basis as the Veteran's previous claim, which was 
denied in the June 1996 rating decision that became final.  
The Board notes that while the Veteran avers he is filing a 
different claim, he is essentially filing a claim based on 
the same symptoms and was never diagnosed with chloracne.  
Indeed, his March 1996 Agent Orange examiner diagnosed him 
with chronic pruitic dermatitis.  Additionally, the RO 
considered the evidence of record at the time of the June 
1996 rating decision and denied the claim because there was 
no evidence of any "skin condition" noted in his service 
treatment records.  Therefore, the Board finds that the 
Veteran is simply presenting a new theory upon which he 
believes he is entitled to service connection for the same 
disability and is not bringing a claim for a new disability.  
See Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 
421 F.3d 1346, 1349 (Fed. Cir. 2005) (a service connection 
claim includes all theories under which service connection 
may be granted); see also Ashford v. Brown, 10 Vet. App. 120, 
123 (1997) (a new etiological theory does not constitute a 
new claim); see also Roebuck v. Nicholson, 20 Vet. App. 307 
(2006) (an appellant's alternative theories of service 
connection are encompassed within a single claim).  As such, 
it is appropriate for the Board to consider the claim as a 
request to reopen the previously denied claim.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008).  

If evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its June 1996 rating decision, 
denied service connection for chloracne because the Veteran 
was not diagnosed with chloracne and his service treatment 
records are negative for any complaint, finding, or treatment 
for a skin condition except athlete's foot and tinea pedis.  
The Veteran received notification of the denial of his claim 
and was advised regarding his appellate rights in July 1996.  
However, he did not appeal the decision to the Board, and the 
decision became final.  The evidence of record at the time of 
the June 1996 rating decision included the Veteran's Agent 
Orange examination from the VA Medical Center in Wilkes-
Barre, treatment records from Geisinger Medical Center, and 
the Veteran's service treatment records.  Since the June 1996 
rating decision, the Veteran identified and the RO/AMC 
obtained medical records from Milton Hershey Medical Center, 
Miller Family Health Center, VA Medical Centers in 
Frackville, Lebanon, Wilkes-Barre, and Allentown, and updated 
medical records from Geisinger Medical Center.  The RO also 
obtained the Veteran's Social Security records and his 
hearing transcript has been associated with the claims file.  
Furthermore, the Veteran has made several statements on his 
own behalf.    

After reviewing the evidence received since June 1996, the 
Board finds that it does not qualify as new and material 
evidence sufficient to reopen the claim because none of the 
evidence shows that the Veteran's current skin rash is 
related to his period of active military service.  While the 
Veteran has identified copious medical records detailing the 
symptoms of his skin rash for decades, none of his treating 
physicians have ever offered an opinion linking his current 
disability to his military service.  In fact, the only 
evidence providing such a link is the various statements made 
by the Veteran throughout the appeal and the testimony he and 
his wife presented at the Travel Board hearing.  According to 
the Veteran and his wife, he has had a rash and itching since 
about one year after service, and he started receiving 
treatment around that time or shortly thereafter.  Even 
though the Veteran and his wife are presumed credible for the 
purposes of reopening the claim and are capable of providing 
lay testimony regarding the symptoms they observed from the 
Veteran's skin rash, neither are competent to diagnose the 
etiology of his current skin rash or provide a medical nexus 
between the rash and the Veteran's service in Vietnam.  They 
also are not competent to state that the Veteran's current 
rash, which has been diagnosed as chronic dermatitis, eczema, 
pruritic dermatitis, and perivascular dermatitis among other 
diagnoses, is the same as the skin rash that he first 
experienced in the years following his discharge from 
service.  Furthermore, the Veteran specifically stated that 
he did not have any symptoms of a skin rash when he left 
service.  

Therefore, the Board finds that the factual and legal status 
of the claim is essentially the same as it was in 1996.  
There is a complete lack of medical evidence to indicate a 
relationship between the Veteran's post-service skin rash and 
his period of service.  Where, as here, the determinative 
issue is one of medical diagnosis or causation, competent 
medical evidence is required.  Lay assertions of medical 
causation are insufficient to reopen a claim under 38 U.S.C. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  There 
was no medical evidence in 1996 indicating that a skin rash 
was somehow related to the Veteran's military service, and 
there remains a lack of such evidence.  Accordingly, the 
Board finds that the evidence received subsequent to June 
1996 is not new and material and does not serve to reopen the 
claim for service connection for a skin disorder.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     



ORDER

New and material evidence has not been presented, and the 
claim of entitlement to service connection for a skin rash of 
the body is not reopened.  The appeal is denied.




____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


